Citation Nr: 0318748	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  00-19 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel




INTRODUCTION

The veteran had active service from October 1969 to October 
1975 and from January to August 1976.  In September 1999 the 
veteran died.  The appellant is his widow.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  The appellant filed a timely notice of 
disagreement, and the RO provided a statement of the case 
(SOC).  In September 2000 the appellant perfected her appeal, 
and the issue was subsequently certified to the Board.  

At her request, the appellant was scheduled for a 
videoconference hearing at the RO before a Member of the 
Board sitting in Washington, DC, in June 2003.  On the 
appointed date, she did not appear for the hearing.

REMAND

During his lifetime, the veteran was service connected for 
schizophrenic reaction, evaluated as 30 percent disabling.  
He died in September 1999.  According to the certificate of 
death, the immediate cause of death was myocardial ischemia, 
due to severe stenosis of dominant right main coronary 
artery, due to atherosclerotic coronary artery disease.  
Patchy myocardial fibrosis was identified as another 
significant condition contributing to death but not related 
to the cause of death.  

The appellant contends that the veteran suffered from 
intermittent elevated blood pressure and chest pains 
throughout their 23-year marriage.  A marriage certificate in 
the file shows that the veteran and the appellant were 
married in September 1977.  She has indicated that he was 
occasionally treated at Fitzsimons Army Hospital.  In 
November 2001 the RO requested any treatment or 
hospitalization records from Fitzsimons Army Hospital.  
However, no such records were found.  The Board is aware that 
the Federal government previously determined that Fitzsimons 
was to be closed.

The RO received a letter from the appellant in March 2003, 
which indicated that she had been told by remaining personnel 
at the Army base that records of treatment of the veteran at 
Fitzsimons Army Hospital might now be located at the Buckley 
Air Base.  

In November 2000, during the pendency of this appeal, the 
President signed into law the VCAA, which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as 
amended at 38 U.S.C.A. § 5103 (West 2002)).

VA has long recognized that the Department has a duty to 
assist the claimant in developing evidence pertinent to her 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2002).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations to 
implement many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).  

VA's duty to assist includes making reasonable efforts to 
obtain medical and other records that are relevant to the 
appellant's claim, unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  See VCAA § 3(a) (now codified at 38 
U.S.C. § 5103A (West 2002)).  The Board is aware of the 
judicial decision in Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999), which held that a single request for pertinent service 
medical records does not fulfill the duty to assist, and that 
inherent in the duty to assist is a requirement to notify the 
claimant if VA is unable to obtain pertinent service medical 
records so that the claimant may know the basis for the 
denial of her claim, may independently attempt to obtain 
service medical records, and may submit alternative evidence.

The Board is also aware of the Federal Circuit's subsequent 
decision in Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002) 
(en banc), cert. denied, ___ U.S. ___ (June 16, 2003), which 
overruled the Hayre decision in part.  However, the Cook 
decision addressed a different point of law (regarding claims 
of clear and unmistakable error), and did not overrule Hayre 
as to VA's obligation to make more than one attempt to obtain 
service medical records thought to be in the custody of 
Federal government officials.

In the present case, it does not appear from the record that 
the RO made more than one attempt to retrieve hospitalization 
or treatment records from Fitzsimons Army Hospital.  In 
addition, it does not appear that any attempt was made to 
obtain any treatment or hospitalization records from Buckley 
Air Base.  When the Board determines that the record before 
it is inadequate to base a decision upon, then a remand is 
required.  See Littke v. Derwinski, 1 Vet. App. 90 (1990).

Although she has not made it clear in her claim, it appears 
the appellant believes the veteran was treated for 
cardiovascular disease, including hypertension, at Fitzsimons 
during his first post-service year.  The record indicates 
they were not married during that period, but the Board 
believes the law requires at least one more attempt to secure 
the records to which she has made reference.

It is unfortunate that the appellant did not advise the RO of 
the possible existence of service medical records at Buckley 
Air Base until after this case had been certified on appeal 
and forwarded to the Board.  It is also unfortunate that the 
appellant did not appear for her scheduled videoconference 
hearing, at which she could have testified and possibly 
identified additional sources of pertinent  evidence.  In any 
event, however, in order to fulfill VA's duty to assist the 
appellant in the development of her claim, the Board finds 
that this matter should be remanded to the RO to attempt to 
locate any medical records that may exist at Fitzsimons Army 
Hospital or Buckley Air Base.  

Accordingly, the matter on appeal is remanded for the 
following action:

1.  The RO must review the veteran's 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied.  

2.  The RO should contact the appellant 
and obtain the names and addresses of all 
medical care providers who treated the 
veteran for hypertension or any other 
cardiovascular disease since his 
separation from service.  After securing 
any necessary release, the RO should 
obtain those records that have not 
previously been associated with the 
veteran's VA claims folder.  In 
particular, the RO should obtain any 
release necessary to obtain any medical 
records that might have been stored at 
Fitzsimons Army Hospital and/or Buckley 
Air Base.  The RO should notify the 
appellant if identified records are 
unavailable.

3.  After the development requested above 
has been completed to the extent possible, 
the RO should review the record to ensure 
that such is adequate for appellate 
review.  After any indicated corrective 
action has been completed, the RO should 
again review the record and re-adjudicate 
the appellant's claim.  If the benefit 
sought on appeal remains denied the 
appellant and her representative should be 
furnished a supplemental statement of the 
case, which contains notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.   An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).


